DETAILED ACTION
	
Remarks
This Office action is responsive to applicant’s amendment filed on May 13, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426)
For claims 1 and 18:  Liu teaches an anode stack for use in a lithium battery, the anode stack having a single current collector layer, the anode stack comprising a porous separator 34 (also 110) comprising an organic polymer, an anode layer 102 adjacent the porous separator, and an electrolyte such as a liquid electrolyte of LiPF6, (Liu in [0021-0022], see also [0013]).  A current collector layer 105 comprising an ink layer 106 of copper metal particles is disposed on the anode layer. (Fig. 1, 0016, [0020])  It is asserted that the anode stack has a single current collector layer as shown in Fig. 1, where the current collector 105 comprises the ink layer 106. ([0015-0015])  The ink layer is coated on a surface of the anode layer opposite from the porous separator. ([0015])  The anode layer has a first surface and a second surface, where the first surface is disposed on the porous separator and the ink layer is disposed on the second surface. (Fig. 1)  The ink layer is specifically disclosed as being “between, and in electrical contact with, both the first electrode 102 and the first collector 105” ([0015]) on the anode side of the cell. (Fig. 1)
	Liu does not explicitly teach the ink layer being sintered.  However, Grouchko in a related field of endeavor teaches ink layers being sintered. (Grouchko in [0123-0124])  The skilled artisan would find obvious to sinter the ink layer of Liu.  The motivation for such a modification is the resulting stability in air, oxidation resistance and higher conductivities. (Grouchko in [0066], [0123], [0134-0135]) 
	For claim 5:  The thickness of the ink layer is 10 to 20 microns. (Liu in [0016])  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	
Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426), and further in view of Katayama et al. (US 2009/0067119) 
	The teachings of Liu and Grouchko are discussed above.
	For claims 8 and 9:  Liu does not explicitly teach the separator to comprise boehmite or alumina.  However, Katayama in the same field of endeavor teaches a porous separator which comprises inorganic oxide particles including boehmite and alumina. (Katayama in [0051], [0123], [0126])  The porous separator includes 65% by weight of boehmite based on 87% boehmite by volume with a specific gravity of 3.0, which teaches or at least suggests a weight of between 65-95%. ([0127])  The skilled artisan would find obvious to modify Liu with boehmite at the claimed weight %.  The motivation for such a modification is stability and prevention of an internal short circuit. ([0051])
 	For claim 13:  In Katayama, the lithium battery stack further comprises a shutdown layer disposed on a side of the porous separator opposite to the first surface. (Katayama in [0023])  The skilled artisan would find obvious to modify Liu with a shutdown layer to close the pores of the separator in order to suppress swelling and heating. ([0022-0023])
 	
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426), and further in view of Hennige et al. (US 7,709,140)
	The teachings of Liu and Grouchko are discussed above.
	Liu does not explicitly teach the porous separator to have an average pore size between 10-90 nm.  However, Hennige in the same field of endeavor teaches pore sizes of 25 nm. (Hennige in col. 18 line 63 et seq.)  The skilled artisan would find obvious to further modify Liu so that its separator has an average pore size between 10-90 nm.  The motivation for such a modification is to help avoid short circuiting. (col. 21 lines 17-20)
 	Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426), and further in view of Flitsch et al. (US 2016/0054590)
	The teachings of Liu and Grouchko are discussed above.
	For claims 26-27:  In Liu, the ink layer which serves as a current collector is 10 to 20 µm (Liu in [0016]) and is not taught as being 2 µm thick.  However, Flitsch in the same field of endeavor teaches current collector thickness of 1 µm (Flitsch in [0130])  Although the claimed ranges and prior art ranges do not overlap they are considered close enough that one skilled in the art would have expected them to have the same properties, thereby establishing a prima facie case of obviousness.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  Applicant is invited to submit unexpected results to render the claimed thickness unobvious. (MPEP 2131.03)  Furthermore, absent of such unexpected results it is asserted that the ink layer serving as a current collector thickness is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As taught by Flitsch, the thickness of a current collector directly affects resistance. ([0116])

 	Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0315084) in view of Grouchko et al. (US 2015/0056426), and further in view of Kasamatsu et al. (US 2008/0160412)
	The teachings of Liu and Grouchko are discussed above.
 	For claims 28-31:  Liu does not explicitly teach the separator thickness.  However, Kasamatsu in the same field of endeavor teaches a separator with a thickness of 1 to 20 µm. (Kasamatusu in [0037])  As the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  In addition, absent of unexpected results it is asserted that the separator thickness is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  Kasamatusu discloses that the thickness of the separator is a balance between the safety to be ensured by way of preventing the occurrence of internal short circuit and the battery capacity. (Kasamatusu, Id.)
 	For claims 32-35:  Liu does not explicitly teach the shrinkage of the separator.  However, Kasamatusu discloses specific heat distortion temperatures endured by the separator (Kasamatusu in [0027]) so that the skilled artisan would find obvious to optimize the shrinkage of the separator within the prior art conditions through routine experimentation, absent of a showing of evidence or unexpected results indicating that the claimed degree of shrinkage is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  Furthermore, absent of unexpected results it is asserted that the skilled artisan would find obvious to optimize the shrinkage of the separator in order to obtain shape stability and thermostability. (Kasamatsu, Id.) 

Response to Arguments
Applicant’s arguments filed  March 2, 2022 and May 13, 2022 with the present amendment have been fully considered but they are not persuasive.  Applicant submits that Liu teaches two current collectors.  This argument has been fully considered but is not found persuasive.  Liu discloses the alleged two current collectors as the same current collector, (Liu in [0020].)  The current collector 31 comprises an ink layer 32.  To clarify this point, the present Office differentiates the current collector in Liu as 105 and the ink layer as 106.  
 	The argument that Grouchko does not relate to batteries has been fully considered but is not found persuasive.  Grouchko discloses use in secondary cells, inter alia (Grouchko in [0140]), while Liu’s disclosure includes secondary cells such as lithium-ion batteries. (Liu in [0016])  The argument that there is no motivation in Grouchko is not found persuasive.  While the examiner concedes with the argument that Grouchko primarily is to selecting a metal precursor for sintering, at the same time to focus only on this aspect of Grouchko would discount the overall advantages of sintering of ink layers in Grouchko such as, e.g. providing a metallic material being substantially free of metal oxide at the time of manufacture. (Grouchko in [0143])  
It is asserted that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (MPEP 2143(I))  To this end, it is asserted that providing an ink layer that is free of metal oxide as taught by Grouchko is a predictable variation in the metal ink layer of Liu.
As to paragraph [0134] in Grouchko suggests that sintering is optional and if the contact layer 106 is already conductive then there would be no reason to sinter it, this argument has been fully considered but is not found persuasive.  Applicant’s argument appears to be premised on the ink collector being a current collector, which is not what is taught in Liu nor is how Liu is applied towards the claims, where the single current collector 31 or 105 comprises an ink layer 32 or 106 (Liu in Fig. 3, Fig. 1) 

The examiner notes that no arguments are submitted for the other references relied upon in the 103 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722